Filed 4/4/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 41







Dennis James Gaede, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20120326







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Dennis J. Gaede, self-represented, P.O. Box 5521, Bismarck, N.D. 58506-5521, petitioner and appellant; submitted on brief.



Birch P. Burdick, State’s Attorney, Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for respondent and appellee.

Gaede v. State

No. 20120326



Per Curiam.

[¶1]	Dennis Gaede appeals a district court judgment denying his petition for post-conviction relief.  We summarily affirm under N.D.R.App.P. 35.1(a)(6) and (7).  
See
 
Matter of J.G.
, 2013 ND 26, ¶ 10 (res judicata precludes claims that were raised or could have been raised in prior proceedings).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner